Citation Nr: 0717610	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for right (dominant) carpal tunnel syndrome.

2.  Entitlement to an initial disability rating higher than 
10 percent for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  
The veteran had also appealed the propriety of the initial 
rating and she perfected her appeal on that issue.  

A hearing was held before the undersigned Veterans Law Judge 
in October 2004.  In a decision of September 2006, the Board 
restored service connection for carpal tunnel syndrome, and 
remanded the remaining issue of entitlement to a compensable 
initial rating for the disorder.  

Subsequently, in a rating decision of January 2007, the RO 
granted separate 10 percent ratings for right and left carpal 
tunnel syndrome.  The issue of entitlement to a higher rating 
is still considered to be on appeal as the veteran has not 
withdrawn it.  A claimant will generally be presumed in such 
cases to be seeking the maximum benefit allowed by law and 
regulation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that VA has not yet met its duties with 
respect to obtaining relevant evidence.  The VA has a duty to 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

The most recent VA disability evaluation examination in the 
present case was conducted over five years ago in February 
2002.  EMG testing conducted in connection with that 
examination was interpreted as showing no significant 
physical findings and no evidence of left or right carpal 
tunnel syndrome.  However, a more recent private motor and 
sensory nerve conduction test report dated in January 2005 
reflects that testing revealed prolongation of the right 
median transcarpal distal latency and prolongation of the 
left median sensory distal latency.  The Board finds that 
this suggests an increase in severity since the prior VA 
examination in 2002.  

In September 2005, the RO requested an examination to obtain 
an opinion regarding the service connection restoration issue 
(now resolved), and to characterize the level of impairment 
to motor function, tropic changes, sensory disturbances, loss 
of reflexes, pain or muscle atrophy associated with the 
disability.  The RO also requested that the examiner indicate 
whether any incomplete paralysis was mild, moderate, 
moderately-severe or severe.  Significantly, however, the 
subsequently issued VA medical report of September 2005 
reflects that although an opinion was offered regarding the 
service connection claim based on review of past records, no 
examination was conducted and no assessments were offered 
regarding the current severity of the carpal tunnel syndrome.  

Under the circumstances here presented, the Board finds that 
a contemporaneous VA examination is required.  The United 
States Court of Appeals for Veterans Claims has held in 
numerous cases that the duty to assist a claimant includes, 
under appropriate circumstances, a duty to conduct a thorough 
and contemporaneous medical examination.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [holding that where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination].  The Board also finds 
that updated treatment records would also be useful in 
evaluating the level of disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, address, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who recently 
provided treatment for the disabilities on 
appeal.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain copies of the veteran's 
complete treatment records from all 
sources identified whose records have not 
previously been secured.

2.  Following the above action, the 
veteran should be afforded a VA peripheral 
nerves examination to determine the 
current severity of her service-connected 
bilateral carpal tunnel syndrome.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  Any indicated tests, 
such as nerve conduction studies, should 
be accomplished.  The examiner should 
characterize the level of impairment to 
motor function, tropic changes, sensory 
disturbances, loss of reflexes, pain, or 
muscle atrophy associated with the 
disability.  The examiner should also 
indicate whether any incomplete paralysis 
was mild, moderate, moderately-severe or 
severe.  



3.  The RO should review the additional 
evidence which is added to the claims file 
and determine whether the benefits sought 
on appeal may now be granted.  If the 
benefits sought on appeal remain denied, 
the veteran and representative should be 
furnished a SSOC and given the opportunity 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



